Citation Nr: 1437626	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-19 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial compensable disability rating for urticaria and angioedema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2011, the Veteran had a travel board hearing before the undersigned.  A transcript of the proceeding has been associated with the claims file.

In November 2012, the Board remanded the Veteran's claim for further development.  The requested action was taken and the case has since been returned to the Board for adjudication.

The Virtual VA paperless claims processing system contains a brief from the Veteran's representative dated in July 2014 and VA treatment records dated from December 2011 to January 2013.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not contain any documents at this time. 


FINDING OF FACT

The Veteran's urticaria and angioedema have not been productive of recurrent episodes of urticaria occurring at least four times during a 12-month period; and responding to treatment with antihistamines or sympathomimetics.  






CONCLUSION OF LAW

The criteria for a compensable disability rating for urticaria and angioedema have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.321, 4118, Diagnostic Code 7825 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns 

As noted in the Introduction, the Board remanded the Veteran's claim in November 2012 for additional evidentiary development.  In particular, the Board remanded the Veteran's claim for a VA examination to determine the current nature and severity of his service-connected urticaria and angioedema.  After obtaining the VA examination, the RO then readjudicated the Veteran's claims in a January 2013 supplemental statement of the case (SSOC).

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

       Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated in December 2008.  This letter notified the Veteran of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

Where, as here, service connection has been granted and an initial rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disabilities does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period, the Veteran was afforded VA examinations in February 2009 and December 2012.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained. 

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge of the Board or local Decision Review Officer (DRO) at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, during the Board hearing the undersigned effectively outlined the issues on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  To the extent this was not done, the Veteran and his representative at the hearing demonstrated sufficient actual knowledge of what was required.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

As the issue on appeal is for a higher rating, consideration of whether the criteria for the current rating is met is not necessary and the analysis below will focus on whether the Veteran meets the criteria for the next higher rating. 

In this case, the Veteran's urticarial is rated under Diagnostic Code 7825.  The Veteran's angioedema is not listed in the Rating Schedule; however, it is rated as urticaria because angioedema is the same reaction as urticaria, but involves the deep dermis, while urticaria occurs in superficial portions of the dermis.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 84 (32nd ed. 2012).

Under Diagnostic Code 7825, a 10 percent rating is warranted for recurrent episodes occurring at least four times during the past 12-month period, and; responding to treatment with antihistamines or sympathomimetics.  A 30 percent rating is warranted for recurrent debilitating episodes occurring at least four times during the past 12-month period, and; requiring intermittent systemic immunosuppressive therapy for control.  A 60 percent rating is warranted for recurrent debilitating episodes occurring at least four times during the past 12-month period despite continuous immunosuppressive therapy.

IV.  Factual Background 

A May 2009 rating decision granted service connection for urticaria and angioedema, and assigned a noncompensable evaluation, effective December 4, 2008, the date the Veteran filed the claim for service connection.  The Veteran seeks an initial compensable disability evaluation for his service-connected urticaria and angioedema.

In a September 2000 private treatment record from the Methodist Health System, contact dermatitis was noted on the arms, abdomen, and back.  The Veteran also had a mole on his back.  On examination, he had a negative wheal and flare test, but diffuse little hives and evidence of itching.  The diagnoses were contact dermatitis and skin tags.  In a September 2003 private treatment record from Bergan Mercy Medical Center, there was no evidence of any rashes or lesions, except for multiple skin tags around the neck and right axilla.  In a May 2005 private treatment record from Methodist Hospital, the Veteran's skin was evaluated as normal.

Private treatment records from Dr. D.S. showed intermittent treatment for a skin condition.  In July 1991, the Veteran had an itchy rash, which were mainly little bumps.  Possible poison ivy was noted on the neck, forearm, and chest.  The diagnosis was dyshydrotic eczema.  In June 1993, the Veteran had clear skin.  In July 2003, the Veteran reported a rash on the lower leg that he believed was "chiggers."  On examination, there were small little red dots on the lower leg, with no evidence of a bacterial component.  In November 2004, the Veteran was treated for skin tags on his back and neck and a small cyst.  The Veteran had a total of 13 skin tags around the neck, back, and scalp, which he cryotherapied.  There was also a scaly lesion on the Veteran's back, which looked like an old sebaceous cyst which had drained.  Dr. D.S. noted that the lesion was non-tender and almost completely healed.  There were no more cysts.  In May 2008, the Veteran's skin was evaluated as normal.  In January 2009, the Veteran had a skin tag on his back.  Dr. D.S. performed cryotherapy on it and it fell off.  He indicated that other than the skin tag, there was no evidence of focal findings.

In a VA examination dated in February 2009, the examiner noted that in 1968, the Veteran had urticaria and angioneurotic edema due to a defined hypersensitivity reaction.  He was admitted to the hospital for 14 days for evaluation and responded well to epinephrine followed by the use of hydroxyzine.  The examiner indicated that the course of the Veteran's urticaria was intermittent.  The examiner noted that the Veteran had a lot of moles removed from his back and chest.  He noted that in the past year, hives occurred twice, and cleared spontaneously.  There were no skin symptoms at the present.  There were no systemic symptoms.  There had been no skin disease treatment in the past 12 months.  The Veteran had one to three episodes during the past 12 months.  These episodes were not debilitating and the condition responded to treatments.  The Veteran was not currently on any medication for hives.  The examiner indicated that the Veteran's skin condition covered zero percent of his exposed areas, and less than five percent of his total body area.  There was no urticaria on examination; however, there were a few comedoes and pustules on the chest and back.  The examiner diagnosed urticaria and angioedema by history.

In a VA treatment record dated in March 2009, the Veteran's skin was evaluated as normal.

In the Veteran's appeal on a VA Form 9 dated in May 2010, he noted constant rashes on his chest and arms.
In the Veteran's August 2011 Travel Board hearing, he testified that he had flare-ups of his skin condition once per month on his chest and neck.  He noted that flare-ups mainly occurred in warm weather.  He reported itching.  He noted that the highest number of skin tags he had at once was 15.  He indicated that his physician would either cut them off or use liquid nitrogen and they would fall off.  He described the biggest size as half the size of his fingernail.  The Veteran indicated that he does not visit the doctor often, and noted that his last visit was six months ago.  He reported a higher number of skin tags since his last examination.  He also reported that his condition was affecting a larger surface area since the last examination.

Pursuant to the November 2012 Board remand, the Veteran was afforded another examination in December 2012.  The examiner noted a history of urticaria/angioedema.  However, the examiner indicated that the Veteran did not have any evidence of angioneurotic edema or urticaria on examination.  The examiner noted that the Veteran reported that the last time he had either of these conditions was two to three years prior to the examination.  The examiner noted that the Veteran did get recurrences of skin tags; however, he explained that this was totally separate and distinct from angioedema/urticaria.  The Veteran reported some skin tag removals and cryotherapy in the past.  The Veteran did not have scarring or disfigurement of the head, face, or neck.  He did not have any benign or malignant skin neoplasms.  There were no systemic manifestations, and the Veteran had not been treated with oral or topical medications in the past 12 months for any skin condition.  The Veteran had not had any debilitating or non-debilitating episodes in the past 12 months due to his urticaria.  The examiner indicated that the Veteran's skin condition did not impact his ability to work.

The examiner found no skin lesions or skin tags on examination.  He indicated that there was no evidence of urticaria or angioedema.  There were no exposed areas or any other areas affected on examination.  The examiner indicated that estimations of affected areas could not be performed, because lesions have not been present for some years.


V.  Analysis

After reviewing the evidence of record, the Board finds a compensable rating for the Veteran's service connected urticaria and angioderma is not warranted.  The evidence does not indicate, and the Veteran has conceded, that he has not experienced recurrent episodes occurring at least four times during any 12-month period since his separation from service.  In particular, as noted above, in his February 2009 VA examination, there was no urticaria on examination.  However, the Veteran reported that he had one to three episodes during the past 12 months.  In his December 2012 VA examination, the Veteran again did not have any evidence of angioneurotic edema or urticaria on examination.  The Veteran reported that the last time he had either of these conditions for two to three years.  The examiner noted that the Veteran did get recurrences of skin tags; however, he explained that this was totally separate and distinct from angioedema/urticaria.  Moreover, none of the treatment records demonstrated recurrent episodes of urticaria occurring at least four times during a 12 month period.  The Board finds that the Veteran is competent and credible to report the nature and frequency of his symptoms.  Furthermore, the Board finds the February 2009 and December 2012 VA examinations to be highly probative because they were conducted by trained medical professionals and were based on the Veteran's reported medical history.

Accordingly, the claim for an initial compensable disability rating for the Veteran's service-connected urticaria and angioedema is denied as the evidence does not show recurrent episodes occurring at least four times for any 12-month period during the course of the appeal or treatment with antihistamines or sympathomimetics.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

VI.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected urticaria and angioedema.  The ratings assigned contemplate these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial compensable disability rating for uticaria and angioedema is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


